               Case 5:16-cv-03260-BLF Document 603 Filed 07/11/19 Page 1 of 3


           1   KEKER, VAN NEST & PETERS LLP               HOSIE RICE LLP
               ROBERT A. VAN NEST - # 84065               SPENCER HOSIE - #101777
           2   rvannest@keker.com                         shosie@hosielaw.com
               MATTHEW M. WERDEGAR - # 200470             DIANE S. RICE - #118303
           3   mwerdegar@keker.com                        drice@hosielaw.com
               EUGENE M. PAIGE - # 202849                 BRANDON C. MARTIN - #269624
           4   epaige@keker.com                           bmartin@hosielaw.com
               MATTHIAS A. KAMBER - # 232147              DARRELL R. ATKINSON - #280564
           5   mkamber@keker.com                          datkinson@hosielaw.com
               RYAN K. WONG - # 267189                    FRANCESCA M. S. GERMINARIO -#326208
           6   rwong@keker.com                            600 Montgomery Street, 34th Floor
               LEAH PRANSKY - # 302246                    San Francisco, California 94111
           7   lpransky@keker.com                         Telephone:     415 247 6000
               SHAYNE HENRY - # 300188                    Facsimile      415 247 6001
           8   shenry@keker.com                           Attorneys for Plaintiff
               ANDREW S. BRUNS - # 315040                 SPACE DATA CORPORATION
           9   abruns@keker.com
          10   633 Battery Street
               San Francisco, CA 94111-1809
          11   Telephone:     415 391 5400
               Facsimile:     415 397 7188
          12
               Attorneys for Defendants
          13   ALPHABET INC., GOOGLE LLC, and
               LOON LLC
          14

          15                              UNITED STATES DISTRICT COURT

          16                             NORTHERN DISTRICT OF CALIFORNIA

          17                                    SAN JOSE DIVISION

          18
                                                          Case No. 5:16-cv-03260-BLF (NC)
          19   SPACE DATA CORPORATION,
                                                          JOINT STIPULATION AND
          20                Plaintiff,                    [PROPOSED] ORDER SHORTENING
                                                          TIME ON DEFENDANTS’ MOTION TO
          21         v.                                   QUASH TRIAL SUBPOENAS
          22   ALPHABET INC., GOOGLE LLC, and             Judge:     Hon. Beth Labson Freeman
               LOON LLC
          23                                              Date Filed: June 13, 2016
                            Defendants.
          24                                              Trial Date: August 5, 2019
          25

          26

          27

          28

                            JOINT STIPULATION AND [PROPOSED] ORDER SHORTENING TIME ON
                                   DEFENDANTS’ MOTION TO QUASH TRIAL SUBPOENAS
                                             Case No. 5:16-cv-03260-BLF (NC)
1335191
                Case 5:16-cv-03260-BLF Document 603 Filed 07/11/19 Page 2 of 3


           1           Pursuant to Civil Local Rule 6-2, Plaintiff Space Data Corporation (“Space Data”) and

           2   Defendants Alphabet Inc., Google LLC, and Loon LLC (collectively, “Google”) hereby stipulate

           3   through their respective counsel of record as follows:

           4           WHEREAS, on July 10, 2019, Google informed Space Data that it intended to file a

           5   motion to quash the trial subpoenas of Larry Page and Sergey Brin, and asked Space Data

           6   whether it would agree to shortened time, such that Google’s motion could be heard at the Pretrial

           7   Conference, set for July 19, 2019;

           8           WHEREAS, on July 10, 2019, Space Data agreed to the hearing of Google’s motion to

           9   quash on shortened time;

          10           WHEREAS, Google filed its Motion to Quash Trial Subpoenas (the “Motion”) on July 11,

          11   2019 (ECF No. 601);

          12           WHEREAS, the Parties request that the Court hear the Motion at the Pretrial Conference

          13   in this matter, set for July 19, 2019;

          14           WHEREAS, Space Data has agreed to file its opposition to the Motion by noon on July

          15   17, 2019;

          16           WHEREAS, Google has agreed to forego a reply brief in support of the Motion;

          17           WHEREAS, this stipulation is accompanied by the attached Declaration of Shayne Henry

          18   in Support of the Joint Stipulation and [Proposed] Order Shortening Time on Defendants’ Motion

          19   to Quash Trial Subpoenas; and

          20           WHEREAS, the stipulated shortening of time would not otherwise affect the schedule for

          21   this case.

          22           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED BY THE

          23   PARTIES, subject to the approval of the Court, that:

          24           1. Space Data will file its opposition to Defendants’ Motion to Quash Trial Subpoenas on

          25   or before 12:00 p.m. Pacific Time on July 17, 2019;

          26           2. Google will forego a reply brief in support of Defendants’ Motion to Quash Trial

          27   Subpoenas; and

          28           3. The Parties will be prepared to present argument, should the Court so desire, on
                                                                 1
                                JOINT STIPULATION AND [PROPOSED] ORDER SHORTENING TIME ON
                                       DEFENDANTS’ MOTION TO QUASH TRIAL SUBPOENAS
                                                 Case No. 5:16-cv-03260-BLF (NC)
1335191
                Case 5:16-cv-03260-BLF Document 603 Filed 07/11/19 Page 3 of 3


           1   Defendants’ Motion to Quash Trial Subpoenas at the Pretrial Conference scheduled for July 19,

           2   2019, or at such other time that the Court prefers to hear the matter.

           3          IT IS SO STIPULATED.

           4

           5     Dated: July 11, 2019                              KEKER, VAN NEST & PETERS LLP
           6
                                                                   By: /s/ Shayne Henry
           7                                                          SHAYNE HENRY
           8                                                       Attorneys for Defendants
                                                                   ALPHABET INC., GOOGLE LLC, LOON LLC
           9

          10
                 Dated: July 11, 2019                              HOSIE RICE LLP
          11

          12                                                       By: /s/ Darrell R. Atkinson
                                                                       DARRELL R. ATKINSON
          13
                                                                   Attorneys for Plaintiff
          14                                                       SPACE DATA CORPORATION

          15
                                                        ATTESTATION
          16
                      Pursuant to Civil Local Rule 5-1(i)(3), I attest that all other signatories listed, and on
          17
               whose behalf this filing is submitted, concur in the filing’s content and have authorized the filing.
          18

          19
               Dated: July 11, 2019                            /s/ Shayne Henry
          20

          21

          22                                         [PROPOSED] ORDER

          23          Pursuant to the foregoing stipulation of the parties, IT IS SO ORDERED.

          24
               DATED this _____ day of July, 2019
          25

          26

          27
                                                               HON. BETH LABSON FREEMAN
          28                                                   UNITED STATES DISTRICT JUDGE
                                                                 2
                                JOINT STIPULATION AND [PROPOSED] ORDER SHORTENING TIME ON
                                       DEFENDANTS’ MOTION TO QUASH TRIAL SUBPOENAS
                                                 Case No. 5:16-cv-03260-BLF (NC)
1335191
